Citation Nr: 1724207	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-21 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to a separate a compensable rating for Attention Deficit Hyperactivity Disorder (ADHD) and primary insomnia.

2. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), in excess of 30 percent disabling prior to October 3, 2011 and in excess of 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to December 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In December 2014, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference. A copy of the hearing transcript is of record and has been reviewed.

The issues were remanded by the Board in February 2015 for further development. A review of the claims folder reflects that the Appeal Management Center (AMC) complied with the February 2015 remand instruction; specifically, the AMC requested and obtained outstanding medical treatment records, obtained a medical examination, and provided the Veteran with a supplemental statement of the case (SSOC).


FINDINGS OF FACTS

1. The Veteran's service-connected PTSD has been manifested by suicidal ideation, depressed mood, hypervigilance, impaired judgment, anxiety, and chronic sleep impairment with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and mood throughout the entire claims period.

2. The Veteran's ADHD symptoms are duplicative and overlap his PTSD symptomology.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, and no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.25, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a separate and compensable rating for ADHD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.25, 4.130, Diagnostic Code 9435 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Post-Traumatic Stress Disorder (DC 9411)

The Veteran's service-connected PTSD disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2016). 

In a November 2011 decision, the Veteran was rated as 10 percent disabling for his PTSD, effective September 23, 2010, date his claim for service connection was received. Subsequently, the Veteran's PTSD disability rating was increased from 10 percent to 30 percent, effective September 23, 2010, in a May 2012 rating decision. In April 2015, the Veteran's PTSD was again increased from 30 percent to 70 percent, effective October 3, 2011.

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

PTSD

An April 2011 VA examination reflects that the Veteran with symptoms such as avoidance of stimuli, re-experiencing symptoms, and increased arousal. Additionally, the medical report reflects that the Veteran denied suicidal and homicidal ideations as well as visual and auditory hallucinations.

An October 2011VA examination reflects that the Veteran experienced an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. The examination report noted the Veteran as avoiding thoughts and feelings associated with trauma, markedly diminished interest or participation in significant activities, difficulty falling asleep, hypervigilance, depressed mood, and anxiety.

During a December 2014 videoconference with the undersigned VLJ the Veteran testified that he did not fully report all the mental health symptoms he experienced during the April 2011 and October 2011 VA medical examinations. He testified that he had depressed mood; anxiety; suspiciousness; panic attacks weekly or less often; chronic sleep impairment; impairment of short and long-term memory; memory loss for names of close relatives, own occupation, or own name; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; obsession of rituals which interfered with routine activity; impaired impulse control; spatial disorientation; persistent danger of hurting himself or others; neglect of personal appearance and hygiene; intermittent inability to perform daily activities; and disorientation to time and place. The Veteran also testified that he experienced suicidal and homicidal ideation.

As explained in the INTRODUCTION section of this decision, the Board remanded this claim for another VA examination based on the Veteran's lay testimony of symptoms he alleged to experience.

A March 2015 examination reflects the Veteran experiences hypervigilance, exaggerated startle, intrusive memories, sleep impairment, avoidance symptoms, reduced appetite, reckless or destructive behavior, impaired concentration, hopelessness, depressed mood, anxiety, impaired judgement, disturbed mood, and suicidal ideation. While the Veteran was noted as having had suicidal ideations in the past, the examination report found him to be low to moderate risk, as he had protective measures in place to prevent harm. The examination report further noted the Veteran as having attempted suicide in the past; but not since 2011. The examiner found the Veteran to be a low to moderate risk to himself and others. Lastly, the examination report noted the Veteran with an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

As noted above, a 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130. 

In the present case the Board finds that the Veteran's symptoms impair his social and occupational functions, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. The claims folder reflects that the Veteran has had difficulties in his social and work relationships; specifically his interactions with others. (See March 2015 VA Initial PTSD Examination). Furthermore, the Veteran has suicidal ideations, chronic sleep impairment, disturbed mood, and depression. Based on the above, a 70 percent rating is warranted for PTSD under DC 9411.

The Board has considered the examples in the rating criteria for a 100 percent evaluation and notes that the Veteran does not have persistent delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name, persistent danger of hurting self or others. Thus, the evidence is against a finding that a 100 percent disabling evaluation is warranted for the Veteran's PTSD. In concluding that a higher rating is not warranted, the Board focuses on the degree of the actual social and occupational impairment caused by the Veteran's symptoms rather than the symptoms alone. The Board notes that the Veteran has attempted suicide in the past; however, the Veteran has not made such an attempt since 2011. Additionally, the Veteran is noted as having completed his Bachelor's degree and currently working on his Master's.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

The Board acknowledges that the April 2015 rating decision increased the Veteran's PTSD from 30 percent to 70 percent, effective October 3, 2011, date of a VA medical examination. The Veteran contends that his effective date should be prior to October 3, 2011. The Board agrees.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2016).

Here the Veteran's claim for entitlement to an initial increased rating for PTSD derives from his disagreement with the initial November 2011 rating decision, which granted service-connection. The Veteran's original claim for service connection for PTSD was received by VA on September 23. 2010. The Board finds that an initial evaluation of 70 percent, a no higher, for PTSD is warranted effective September 23, 2010; date the original claim was received. 

ADHD and primary insomnia

The evaluation of same disability or the same manifestation under various diagnoses, a practice known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016). In determining if separate ratings may be assigned for different service-connected conditions "[T]he critical element is that none of the symptomatology for any . . . conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). If the symptoms are "distinct and separate" then the individual is entitled to separate disability ratings for the various conditions. Id.   

Here, the Veteran is currently service connected for ADHD and primary insomnia, currently evaluated as noncompensable. The March 2015 VA medical examination noted that the Veteran has been diagnosed with ADHD in the past; however, the symptoms endorsed by the Veteran are likely explained by his PTSD, depression, and TBI. Importantly, ADHD is rated under the same criteria as PTSD. As both PTSD and ADHD are mental disabilities, and in regard to this Veteran, have overlapping symptoms, a separate compensable rating is not warranted.  

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's mental disabilities are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's symptomatology associated with his disabilities.


Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his service-connected mental disability. 

Here, the March 2015 VA medical examination noted that the Veteran has worked consistently during the appeal period. The Veteran explained that he has worked at a home improvement company for a couple of years and currently works full-time at VA, in a specialty clinic. (See March 2015 VA medical examination report). The Veteran explained to the examiner that he has a very high IQ and currently holds a 3.7 grade point average in his Master's study. Based on the above, to include the statements in support of the Veteran's claim, the Board finds that TDIU is not warranted.


ORDER

Entitlement to a separate and compensable rating for ADHD and primary insomnia is denied.

Entitlement to an initial rating for 70 percent, and no higher, for PTSD, effective September 23, 2010, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


